Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 1 of 19 Page ID
                                 #:10096




                       Exhibit 1
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 2 of 19 Page ID
                                 #:10097
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 3 of 19 Page ID
                                 #:10098
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 4 of 19 Page ID
                                 #:10099
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 5 of 19 Page ID
                                 #:10100
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 6 of 19 Page ID
                                 #:10101
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 7 of 19 Page ID
                                 #:10102
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 8 of 19 Page ID
                                 #:10103
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 9 of 19 Page ID
                                 #:10104
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 10 of 19 Page ID
                                  #:10105
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 11 of 19 Page ID
                                  #:10106
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 12 of 19 Page ID
                                  #:10107
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 13 of 19 Page ID
                                  #:10108
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 14 of 19 Page ID
                                  #:10109
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 15 of 19 Page ID
                                  #:10110
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 16 of 19 Page ID
                                  #:10111
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 17 of 19 Page ID
                                  #:10112
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 18 of 19 Page ID
                                  #:10113
Case 2:17-cv-04304-JAK-FFM Document 294-1 Filed 03/13/20 Page 19 of 19 Page ID
                                  #:10114
